UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4809


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE ANDERSON, a/k/a Dewayne Anderson,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00020-IMK-8)


Submitted:   October 22, 2010            Decided:   December 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Pizzuti, MCCAMIC, SACCO, PIZZUTI & MCCOID, PLLC,
Wheeling, West Virginia, for Appellant.       Betsy C. Jividen,
Acting United States Attorney, Zelda E. Wesley, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne        Anderson        was       sentenced        to      292        months’

imprisonment        after     a    jury    found      him    guilty    of    conspiracy         to

possess with intent to distribute and distribute in excess of

fifty grams of cocaine base, in violation of 21 U.S.C. §§                                      841,

846    (2006)      (Count     One),       and    distribution         of    1.73     grams      of

cocaine      and    aiding        and    abetting,     in     violation      of      21   U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2 (2006) (Count Thirteen).                                Anderson

filed    a    timely        appeal,      challenging         the    sufficiency           of   the

evidence supporting the convictions.                         In our prior decision, we

concluded          that      sufficient         evidence           supported       Anderson’s

conviction on Count Thirteen, but not as to Count One.                                          We

affirmed Anderson’s conviction on Count Thirteen, reversed his

conviction         on     Count    One,    and       remanded.         United      States       v.

Anderson, 282 F. App’x 255 (4th Cir. 2008) (No. 07-4303).

              On    remand,        the    district     court       adopted     its    findings

from    the     earlier       sentencing        proceeding         regarding       Anderson’s

relevant conduct and criminal history and sentenced Anderson to

188 months’ imprisonment.                   Anderson again appeals, contending

that the district court made numerous errors in his resentencing

— including failing to order a new Presentence Report and using

acquitted     conduct        in    determining         his    relevant      conduct        —   and

abused its discretion by denying his recusal motion.



                                                 2
              We   have     thoroughly    examined    the   record      and    find

Anderson’s contentions to be without merit.                   Accordingly, we

affirm his sentence.            We dispense with oral argument because the

facts   and    legal      contentions    are   adequately   presented     in   the

materials     before      the    court   and   argument   would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                          3